                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ALICIA WILSON,                               §
                                             §
              Plaintiff                      §
v.                                           §     C.A. NO. 4:18-cv-03673
                                             §
                                             §
EZ EXIT NOW, LLC.,                           §
                                             §
                                             §
       Defendants                            §



______________________________________________________________________________

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

______________________________________________________________________________


              COMES NOW, Defendant EZ EXIT NOW, LLC and files this its Answer to

the Original Class Complaint (hereinafter referred to as “Complaint”):

                          DEFENDANTS’ ORGINAL ANSWER

       Pursuant to Federal Rule of Civil Procedure 8(b), Defendants respond to the

allegations in each corresponding paragraph of the Complaint as follows:

                                          I.
                                       SUMMARY


       Defendants deny the allegations contained within the Complaint.




ANSWER TO COMPLAINT                                                         1|P a g e
                                       II.
                               NATURE OF THE CASE

       1.      The allegations of paragraph 1 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

       2.      The allegations of paragraph 2 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

       3.      The allegations of paragraph 3 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

                                        III
                             JURISDICTION AND VENUE

       4.      The allegations of paragraph 6 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

       5.      The allegations of paragraph 7 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

       6.      The allegations of paragraph 8 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.




ANSWER TO COMPLAINT                                                         2|
Page
      7.       The allegations of paragraph 9 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      8.       The allegations of paragraph 10 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      9.       The allegations of paragraph 11 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      10.      The allegations of paragraph 12 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

                                        IV.
                                      PARTIES

       11.      The allegations of paragraph 4 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

       12.     The allegations of paragraph 5 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.




ANSWER TO COMPLAINT                                                          3|
Page
                                       V.
                               NATURE OF THE CASE

      13.      The allegations of paragraph 1 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      14.      The allegations of paragraph 2 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      15.      The allegations of paragraph 3 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      16.      The allegations of paragraph 8 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      17.      The allegations of paragraph 9 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      18.      The allegations of paragraph 10 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

      19.      The allegations of paragraph 11 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.
ANSWER TO COMPLAINT                                                          4|
Page
      20.      The allegations of paragraph 12 of the Complaint require no answer of

Defendants but to the extent that they require an answer, Defendants deny those

allegations.

                                            VI.
                                     STATEMENT OF FACTS

       21.     Defendants deny the allegations of paragraph 13.

       22. Defendants deny the allegations of paragraph 14.

       23. Defendants deny the allegations of paragraph 15.

       24. Defendants deny the allegations of paragraph 16.

       25. Defendants deny the allegations of paragraph 17.

       26. Defendants deny the allegations of paragraph 18.

       27. Defendants deny the allegations of paragraph 19.

                                             V.
                ‘COUNT NO. 1: RACE AND GENDER DISCRIMINATION PURSUANT
                   TO TITLE VII OF THE IVIL RIGHTS ACT AND 42 U.S.C. 1981

       28. Defendants deny the allegations of paragraph 20.

       29. Defendants deny the allegations of paragraph 21.

       30. Defendants deny the allegations of paragraph 22.

       31. Defendants deny the allegations of paragraph 23.

       32. Defendants deny the allegations of paragraph 24.

                                         IX
                              ATTORNEY’S FEES AND COSTS

       33. Defendants are requesting their attorney’s fees and costs incurred herein.




ANSWER TO COMPLAINT                                                               5|
Page
                                         X.
                                AFFIRMATIVE DEFENSES

                                First Affirmative Defense

       1.       The Complaint fails to state a claim upon which relief may be granted.

                               Second Affirmative Defense

       2.      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitation.

                               Third Affirmative Defense

       3.       Defendant invoke the defenses, protection and limitations of the Fair Labor

Standards Act, 29 U.S. §201.

                               Fourth Affirmative Defense

       4.     The Defendant states that the Plaintiff's claims should be dismissed to the

extent that they were not set forth in his administrative charge. See 42 U.S.C.A. § 2000e et

seq

                                Fifth Affirmative Defense

      5.        At all times, Defendants acted in good faith and had reasonable grounds

for believing their actions were in compliance with the all federal and state discrimination

laws in regard to their employees,

                                Sixth Affirmative Defense

       6.     The Defendant affirmatively asserts that it engaged in good faith efforts to

comply with the law. See Kolstad v. Americall Delltal Ass'lI, 527 U.S. 526 (1999).




ANSWER TO COMPLAINT                                                                    6|
Page
                              Seventh Affirmative Defense

       7.       Plaintiff's claims are barred because Plaintiff failed to show for work her

first day of work when she was terminated. She was then allowed to return but upon return

she stated she was only there interviewing for the position.

                            Eighteenth Affirmative Defense

       8.      Defendant never met Plaintiff at any time and did not know of her race

and/or ethnicity.

                            Nineteenth Affirmative Defense

       9.     Plaintiff voluntarily left the employment of Defendant, walking out any

notice, and did not return or communicate with Defendant after she left.

                                           XI.
                                         PRAYER


       WHEREFORE, PREMISES CONSIERED, Defendant prays that its answer be

deemed good and sufficient and all claims by Plaintiff against Defendant be dismissed, with

prejudice, and such other and further relief, legal and equitable, including attorney’s fees,

be awarded Defendant.



                                           Respectfully submitted,

                                           COLLEEN M. McCLURE
                                           ATTORNEY AT LAW


                                           By: /s/ Colleen M. McClure
                                           COLLEEN M. MCCLURE
ANSWER TO COMPLAINT                                                                  7|
Page
                                       Texas bar No. 24012121
                                       4201 Cypress Creek Parkway, Suite 565
                                       Houston, Texas, 77068
                                       Tel. (281) 440-1625
                                       Fax. (281) 956-4657
                                       colleen.mcclure@att.net

                                       ATTORNEY FOR DEFENDANT




                             CERTIFICATE OF SERVICE

       I certify that November 7, 2018 a true and correct copy of the above Answer was
served to opposing counsel by efiling.


                                       /s/ Colleen M. McClure_____________
                                       Colleen M. McClure




ANSWER TO COMPLAINT                                                            8|
Page
